DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1)	The disclosure is objected to because of the following informalities: 
Paragraph [0011], line 6, “is to stopped” should be amended to “is to be stopped” for grammatical correctness
Appropriate correction is required.
Claim Objections
2)	Claims 1, 12, 14, and 16-18 are objected to because of the following informalities:  
Claim 1, line 22, “restriction” should read “restriction portion” to avoid potential 35 U.S.C. 112(b) rejection for lack of clarity/antecedent basis
Claim 12, line 4, “the maker” should read “the marker portion” to avoid potential 35 U.S.C. 112(b) rejection for lack of clarity/antecedent basis
Claim 14, line 19, “a center” should read “the center” to avoid potential 35 U.S.C. 112(b) rejection for lack of clarity/antecedent basis
Claim 16, line 2, “the pressing” should read “the expandable pressing” for clarity
Claim 17, lines 1 and 3, “the pressing” should read “the expandable pressing” for clarity
Claim 18, line 10, to stopped” should read “to be stopped” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4)	Claims 1-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a band portion” in line 6 and “a restriction portion” in line 13. However, the claim is written such that the band portion, restriction portion, and the covering portion are distinct entities, where the specification and drawings make it clear that the band portion and restriction portion are part of the covering portion (Paragraphs [0040-0042] of the specification as filed). Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a band portion” of line 6 as “wherein the covering portion comprises a band portion and a restriction portion, the band portion” and amending “a restriction portion that restricts” of line 13 to be “the restriction portion restricting”.
Claim 6 recites the limitation “the two adjacent fingers is a ring finger and a little finger of the hand of the patient” in lines 6-7. However, “the two adjacent fingers” were not previously positively recited within claim 1, and gives the appearance that Applicant is attempting to claim a body part. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the two adjacent fingers is a ring finger and a little finger of the hand of the patient” as a functional limitation.
Claim 11 recites the limitation “a band portion” in line 6 and “a restriction portion” in line 13. However, the claim is written such that the band portion, restriction portion, and the covering portion are distinct entities, where the specification and drawings make it clear that the band portion and restriction portion are part of the covering portion (Paragraphs [0040-0042] of the specification as filed). Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a band portion” of line 6 as “wherein the covering portion comprises a band portion and a restriction portion, the band portion” and amending “a restriction portion that restricts” of line 13 to be “the restriction portion restricting”.
Claim 18 recites the limitation “a band portion” in line 9 and “a restriction portion” in line 16. However, the claim is written such that the band portion, restriction portion, and the covering portion are distinct entities, where the specification and drawings make it clear that the band portion and restriction portion are part of the covering portion (Paragraphs [0040-0042] of the specification as filed). Therefore, the claim is indefinite. For the purpose of examination, Examiner will interpret “a band portion” of line 9 as “wherein the covering portion comprises a band portion and a restriction portion, the band portion” and amending “a restriction portion that restricts” of line 16 to be “the restriction portion restricting”.
Claims 2-10 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claims 12-13 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 11.
Claim Rejections - 35 USC § 103
5)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 1-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Robison (U.S. PGPUB 20110040258), hereinafter Robison, in view of Satoru et al. (JP2008119517), hereinafter Satoru.
Regarding claim 1, Robison teaches a device comprising:
a covering portion (Fig. 1; 10) disposed so as to cover a site on a hand of a patient (as shown in Fig. 6);
wherein the covering portion comprises a band portion and a restriction portion (as shown in Annotated Fig. 1), the band portion wrappable around a periphery of the patient’s hand at the site (as shown in Fig. 9), the band portion including a securing portion (Fig. 1; 23) that secures the band portion in a state in which the band portion is wrapped around the periphery of the hand of the patient at the site (as shown in Fig. 11);
the restriction portion restricting movement of the securing portion in an axial direction (as shown in Fig. 11), the restriction portion including a first end portion (as shown in Annotated Fig. 1) secured to the band portion, a second end portion (Fig. 1; 24) that is attachable to and detachable from the band portion (as shown in Figs. 9 vs. 11), and an intermediate portion (as shown in Annotated Fig. 1) located between the first end portion and the second end portion, the restriction portion being positionable between adjacent fingers of the hand (as shown in Fig. 9) and possessing a centerline (as shown in Annotated Fig. 1) extending parallel to an extending direction of the intermediate portion (as shown in Annotated Fig. 1) and extending through a center of a width of the intermediate portion (as shown in Annotated Fig. 1).
Robison does teach a transparent window (Fig. 1; 27) which would cover a site where bleeding could occur, the window being mounted on the band portion at a position between free ends of the band portion (as shown in Fig. 1), the window being located closer to one of the free ends of the band portion than an other of the free ends of the band portion; and wherein the window is not disposed on the centerline of the restriction portion (as shown in Annotated Fig. 1).
However, Robison fails to teach wherein the device is a hemostatic device, wherein the covering portion is disposed so as to cover a site where bleeding is to be stopped; wherein the device comprises a pressing portion that compresses the site where bleeding is to be stopped when the covering portion covers the site where bleeding is to be stopped; wherein the pressing portion is mounted on the band portion between free ends of the band portion, the pressing portion being located closer to one of the free ends of the band portion than an other of the free ends of the band portion; and wherein the pressing portion is not disposed on the centerline of the restriction portion.

    PNG
    media_image1.png
    468
    849
    media_image1.png
    Greyscale

Annotated Fig. 1
	Satoru teaches a hemostatic device (as shown in Fig. 1) comprising:
	a covering portion (Fig. 1; 2) disposed so as to cover a site where bleeding is to be stopped on a patient [Paragraph 0018]; 
	a pressing portion (Fig. 1; 5 and 6) that compresses the site where bleeding is to be stopped when the covering portion cover the site where bleeding is to be stopped [Paragraphs 047-0049]; 
	wherein the covering portion comprises a band portion (Fig. 1; 2) wrappable around a portion of the patient (as shown in Fig. 2), the pressing portion being mounted on the band (as shown in Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Robison to have placed the pressing portion of Satoru underneath where the transparent window of Robison currently exists, thus meeting the claim limitations for placement of the pressing portion, which were previously met by the transparent window. Doing so would have allowed for effective stoppage of bleeding at the catheterization site, while providing visual access to the site, as taught by Satoru [Paragraphs 0033].
	Regarding claim 2, Robison in view of Satoru teaches the hemostatic device according to claim 1, wherein the pressing portion includes a center portion (Fig. 2; 7 of Satoru) located at a center position in a plane direction of the pressing portion [Satoru Paragraph 0037], the center portion of the pressing portion is not disposed on the centerline of the restriction portion (Examiner interprets Robison in view of Satoru to meet the claimed limitation, as the transparent window of Robison, where Satoru is amended to reside, is not on disposed on the centerline of the restriction portion, and therefore the center portion would not reside there either).
	Regarding claim 3, Robison in view of Satoru teaches the hemostatic device according to claim 1, further comprising:
	a marker portion (Fig. 2; 7 of Satoru) for aligning the pressing portion with the site where bleeding is to be stopped so that the pressing portion overlies the site where bleeding is to be stopped [Satoru Paragraph 0036].
	Regarding claim 4, Robison in view of Satoru teaches the hemostatic device according to claim 3, wherein the marker portion is not disposed on the centerline of the restriction portion (Examiner interprets Robison in view of Satoru to meet the claimed limitation, as the transparent window of Robison, where Satoru is amended to reside, is not on disposed on the centerline of the restriction portion, and therefore the marker portion would not reside there either).
	Regarding claim 5, Robison in view of Satoru teaches the hemostatic device according to claim 1, wherein the band portion has an elongated part (wherein the entirety of the band portion is an “elongated part” that extends from one of the free ends to the other of the free ends, and wherein before being positioned between the adjacent fingers on the hand of the patient, the centerline of the restriction portion is orthogonal to the elongated part of the band portion (Examiner interprets the device of Robison in view of Satoru to meet the claimed limitation, as since the centerline of the restriction portion passes through the elongated part of the band portion, there must be at least a portion of the elongate part that is orthogonal to the centerline of the restriction portion).
	Regarding claim 6, Robison in view of Satoru teaches the hemostatic device of claim 1, wherein the restriction portion is configured so that when the second end portion of the restriction portion is attached with the band portion, the intermediate portion of the restriction portion located between the first end portion and the second end portion of the restriction portion passes the two adjacent fingers (as shown in Fig. 6); and
	the two adjacent fingers is a ring finger and a little finger of the hand of the patient (Examiner interprets “the two adjacent fingers is a ring finger and a little finger” to be functional language, where the device of Robison in view of Satoru is perfectly capable of being flipped or folded such that the first end portion and second end portion of the restriction portion passes between a ring finger and a little finger).
	Regarding claim 7, Robison in view of Satoru teaches the hemostatic device of claim 3, wherein the marker portion and the pressing portion are positioned in overlying relation to one another (as shown in Fig. 1 of Satoru).
	Regarding claim 8, Robison in view of Satoru teaches the hemostatic device of claim 1. However, Robison in view of Satoru fails to teach wherein the covering portion includes a through opening that passes through the covering portion to enable a medical elongated body to pass through the through opening and indwell at the site where bleeding is to be stopped.
	Robison teaches a further embodiment of a device (as shown in Fig. 3) where the covering portion (Fig. 3; 10) has a through opening (Fig. 3; 30) that passes through the covering portion to enable a medical elongated body to pass through the through opening and indwell at the site where bleeding is to be stopped (as shown in Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Robison in view of Satoru to have a through opening, as taught by the secondary embodiment of Robison. Doing so would allow for easy inspection and removal/replacement of the medical elongated body, as taught by Robison [Paragraph 0035].
Regarding claim 9, Robison in view of Satoru teaches the hemostatic device of claim 1, wherein the pressing portion is inflatable [Satoru Paragraph 0046] and includes an interior into which fluid is introduced to expand the pressing portion [Satoru Paragraph 0047].
Regarding claim 11, Robison teaches a device comprising:
a covering portion (Fig. 1; 10) disposed so as to cover a site on a hand of a patient (as shown in Fig. 6);
wherein the covering portion comprises a band portion and a restriction portion (as shown in Annotated Fig. 1), the band portion wrappable around a periphery of the patient’s hand at the site (as shown in Fig. 9), the band portion including a securing portion (Fig. 1; 23) that secures the band portion in a state in which the band portion is wrapped around the periphery of the hand of the patient at the site (as shown in Fig. 11);
the restriction portion restricting movement of the securing portion in an axial direction (as shown in Fig. 11), the restriction portion including a first end portion (as shown in Annotated Fig. 1) secured to the band portion, a second end portion (Fig. 1; 24) that is attachable to and detachable from the band portion (as shown in Figs. 9 vs. 11), and an intermediate portion (as shown in Annotated Fig. 1) located between the first end portion and the second end portion, the restriction portion being positionable between adjacent fingers of the hand (as shown in Fig. 9); and
the restriction portion possessing a centerline (as shown in Annotated Fig. 1) extending from the first end portion secured to the band portion towards a position of the restriction portion between the adjacent fingers of the hand of the patient.
Robison does teach a transparent window (Fig. 1; 27) which would cover a site where bleeding could occur, the window being mounted on the band portion at a position between free ends of the band portion (as shown in Fig. 1), the window being located closer to one of the free ends of the band portion than an other of the free ends of the band portion; and wherein the window is not disposed on the centerline of the restriction portion (as shown in Annotated Fig. 1). 
However, Robison fails to teach wherein the device is a hemostatic device, wherein the covering portion is disposed so as to cover a site where bleeding is to be stopped; wherein the device comprises a pressing portion that compresses the site where bleeding is to be stopped when the covering portion covers the site where bleeding is to be stopped; wherein the pressing portion is mounted on the band portion between free ends of the band portion, the pressing portion being located closer to one of the free ends of the band portion than an other of the free ends of the band portion; and the hemostatic device being configured to that in a state in which the second end portion of the restriction portion is attached with the band portion while the band portion is wrapped around the periphery of the patient’s hand at the site where the bleeding is to be stopped, the pressing portion is not disposed on the centerline of the restriction portion extending from the first end portion secured to the band portion towards a position of the restriction portion between the adjacent fingers of the hand of the patient.
	Satoru teaches a hemostatic device (as shown in Fig. 1) comprising:
	a covering portion (Fig. 1; 2) disposed so as to cover a site where bleeding is to be stopped on a patient [Paragraph 0018]; 
	a pressing portion (Fig. 1; 5 and 6) that compresses the site where bleeding is to be stopped when the covering portion cover the site where bleeding is to be stopped [Paragraphs 047-0049]; 
	wherein the covering portion comprises a band portion (Fig. 1; 2) wrappable around a portion of the patient (as shown in Fig. 2), the pressing portion being mounted on the band (as shown in Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Robison to have placed the pressing portion of Satoru underneath the transparent window of Robison currently exists, thus meeting the claim limitations for placement of the pressing portion, which were previously met by the transparent window. Doing so would have allowed for effective stoppage of bleeding at the catheterization site, while providing visual access to the site, as taught by Satoru [Paragraphs 0033].
	Regarding claim 12, Robison in view of Satoru teaches the hemostatic device according to claim 11, further comprising:
a marker portion (Fig. 2; 7 of Satoru) for aligning the pressing portion with the site where bleeding is to be stopped so that the pressing portion overlies the site where bleeding is to be stopped [Satoru Paragraph 0036]; and
wherein the marker portion is not disposed on the centerline of the restriction portion (Examiner interprets Robison in view of Satoru to meet the claimed limitation, as the transparent window of Robison, where Satoru is amended to reside, is not on disposed on the centerline of the restriction portion, and therefore the marker portion would not reside there either).
Regarding claim 13, Robison in view of Satoru teaches the hemostatic device according to claim 11, wherein the band portion has an elongated part (wherein the entirety of the band portion is an “elongated part” that extends from one of the free ends to the other of the free ends, and wherein before being positioned between the adjacent fingers on the hand of the patient, the centerline of the restriction portion is orthogonal to the elongated part of the band portion (Examiner interprets the device of Robison in view of Satoru to meet the claimed limitation, as since the centerline of the restriction portion passes through the elongated part of the band portion, there must be at least a portion of the elongate part that is orthogonal to the centerline of the restriction portion).
	Regarding claim 14, Robison teaches a device comprising:
	a covering portion (Fig. 1; 10) disposed so as to cover a site on a hand of a patient (as shown in Fig. 6);
	the covering portion including:
		a first band part extending away in a first direction (as shown in Annotated Fig. 1-2), the first band part including one end fixed and an opposite free end (Fig. 1; end near 22), the first band part including a first fastener (Fig. 1; 22);
		a second band part that extends away in a second direction (as shown in Annotated Fig. 1-2), the second direction being different from the first direction, the second band part including one end fixed and an opposite free end (Fig. 1; end near 23), the second band part including a second fastener (Fig. 1; 23); 
		the first band part and the second band part possessing respective lengths that allow the first band part and second band part to be wrapped around a periphery of the patient’s hand (as shown in Fig. 9) that allow the first and second fasteners to detachably engage one another (as shown in Fig. 11);
		a third band part (as shown in Annotated Fig. 1-2) including one end fixed and an opposite free end (Fig. 1; end near 24), the third band part extending in a third direction different from the first and second directions (as shown in Fig. 1), the third band including a third fastener (Fig. 1; 24), the third band also including an intermediate portion (as shown in Annotated Fig. 1-2) located between the one end and the opposite free end of the third band, the third band possessing a centerline extending parallel to the third direction and extending through a center of a width of the intermediate portion (as shown in Annotated Fig. 1-2);
		the third band part possessing a length allowing the intermediate portion of the third band part to be positioned between two fingers (as shown in Fig. 9) of the hand of the patient and allowing the third fastener to detachably engage the first fastener or the first band part or the second fastener of the second band part (as shown in Fig. 11) to restrict movement of the expandable pressing portion in an axial direction.

    PNG
    media_image2.png
    461
    849
    media_image2.png
    Greyscale

Annotated Fig. 1-2
	Robison does teach a transparent window (Fig. 1; 27) which would cover a site where bleeding could occur, the first band part including one end fixed relative to the transparent window, the free end of the first band part being spaced from a center of the transparent window by a first distance; the second band part including one end fixed relative to the transparent window, the free end of the second band part being spaced from the center of the transparent window by a second distance, the second distance being greater than the first distance.
	However, Robison fails to teach the device being a hemostatic device, the device comprising an expandable pressing portion that is expandable to apply a compressing force to the site where bleeding is to be stopped when the covering portion covers the site where bleeding is to be stopped, the expandable pressing portion possessing a center portion located at a center position in a plane direction of the expandable pressing portion;
	the first band including one end fixed relative to the pressing portion, and the free end of the first band part being spaced from a center of the expandable pressing portion by a first distance;
	the second band part including one end fixed relative to the pressing portion and the free end of the second band part being spaced away from the center of the expandable pressing portion by a second distance, the second distance being greater than the first distance; 
	the first band part and the second band part possessing respective lengths that allow the first band part and the second band part to be wrapped around a periphery of the patient’s hand while the expandable pressing portion overlies the site where bleeding is to be stopped and that allow the first and second fasteners to detachably engage one another to hold the expandable pressing portion on the patient’s hand at the site where bleeding is to be stopped;
	the third band part including one end fixed relative to the pressing portion; and
	the centerline of the third band part being offset to the center portion of the expandable pressing portion.
	Satoru teaches a hemostatic device (as shown in Fig. 1) comprising:
	a covering portion (Fig. 1; 2) configured to cover a site where bleeding is to be stopped on a patient [Paragraph 0018]; 
	an expandable pressing portion (Fig. 1; 5 and 6) that is expandable to apply a compressive force to the site where bleeding is to be stopped when the covering portion covers the site where bleeding is to be stopped [Paragraphs 047-0049], the expandable pressing portion possessing a center portion (Fig. 1; area where 7 is placed) located at a center position in a plane direction of the expandable pressing portion [Paragraph 0037]; 
	the covering portion including:
		a first band portion (portion of Fig. 1; 2 to the right of 5) that extends away from the pressing portion in a first direction, the first band part including one end fixed relative to the pressing portion and an opposite free end (far right hand side of 2), the first band part including a first fastener (Fig. 1; 32), the free end of the first band part being spaced from a center of the expandable pressing portion by a first distance;
		a second band portion (portion of Fig. 1; 2 to the left of 5) that extends away from the pressing portion in a second direction, the second direction being different from the first direction, the second band part including one end fixed relative to the pressing portion and an opposite free end (far left hand side of 2), the second band part including a second fastener (Fig. 1; 31), the free end of the second band part being spaced from the center of the expandable pressing portion by a second distance, the second distance being greater than the first distance;
	the first band part and the second band part possessing respective lengths that allow the first band part and the second band part to be wrapped around the patient while the expandable pressing portion overlies the site where bleeding is to be stopped (as shown in Fig. 2) and that allow the first and second fasteners to detachably engage one another [Paragraph 0023] to hold the expandable pressing portion on the patient at the site where bleeding is to be stopped (as shown in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Robison to have placed the pressing portion of Satoru underneath where the transparent window of Robison currently exists, thus meeting the claim limitations for placement of the pressing portion in comparison to the first band part, the second band part, and third band part, which were previously met by the transparent window. Doing so would have allowed for effective stoppage of bleeding at the catheterization site, while providing visual access to the site, as taught by Satoru [Paragraphs 0033].
	Regarding claim 15, Robison in view of Satoru teach the hemostatic device of claim 14, further comprising:
	a visually identifiable marker (Satoru Fig. 1; 7) for aligning the expandable pressing portion with the site where bleeding is to be stopped [Satoru Paragraph 0036], the visually identifiable marker and the expandable pressing portion overlying one another so that positioning the visually identifiable marker to overlie the site where bleeding is to be stopped results in the expandable pressing portion being positioned to overlie the site where bleeding is to be stopped [Satoru Paragraphs 0036-0037]. 
	Regarding claim 16, Robison in view of Satoru teaches the hemostatic device according to claim 14, wherein a transparent part of the covering portion (Fig. 1; 27) overlies the expandable pressing portion.
	Regarding claim 17, Robison in view of Satoru teaches the hemostatic device of claim 14, wherein the expandable pressing portion is inflatable [Satoru Paragraph 0046] and includes an interior into which fluid is introduced to expand the expandable pressing portion [Satoru Paragraph 0047].
Regarding claim 18, Robison teaches a covering portion (Fig. 1; 10) disposed so as to cover a site on a hand of a patient (as shown in Fig. 6);
wherein the covering portion comprises a band portion and a restriction portion (as shown in Annotated Fig. 1), the band portion wrappable around a periphery of the patient’s hand at the site (as shown in Fig. 9), the band portion including a holding portion (Fig. 1; 23) that secures the band portion in a state in which the band portion is wrapped around the periphery of the hand of the patient at the site (as shown in Fig. 11);
the restriction portion restricting movement of the holding portion in an axial direction (as shown in Fig. 11), the restriction portion including a first end portion (as shown in Annotated Fig. 1) secured to the band portion, a second end portion (Fig. 1; 24) that is attachable to and detachable from the band portion (as shown in Figs. 9 vs. 11), the restriction portion being positionable between adjacent fingers of the hand (as shown in Fig. 9).
Robison does teach a transparent window (Fig. 1; 27) which would cover a site where bleeding could occur, the window being mounted on the band portion at a position between free ends of the band portion (as shown in Fig. 1), the window being located closer to one of the free ends of the band portion than an other of the free ends of the band portion; and wherein the window is not disposed on the centerline of the restriction portion (as shown in Annotated Fig. 1); and restriction portion possessing a centerline (as shown in Annotated Fig. 1) extending from the first end portion secured to the band portion towards a position of the restriction portion between the adjacent fingers of the hand of the patient, the transparent window being offset from the centerline. 
However, Robison fails to teach wherein the device is a hemostatic device, wherein the covering portion is disposed so as to cover a site where bleeding is to be stopped; wherein the device comprises a pressing portion that compresses the site where bleeding is to be stopped when the covering portion covers the site where bleeding is to be stopped; the pressing portion comprising a marker portion for aligning the pressing portion with the site where bleeding it to be stopped to that the pressing portion overlies the site where bleeding it to be stopped; wherein the pressing portion is mounted on the band portion between free ends of the band portion, the pressing portion being located closer to one of the free ends of the band portion than an other of the free ends of the band portion; and the hemostatic device being configured so that in a state in which the second end portion of the restriction portion is attached with the band portion while the band portion is wrapped around the periphery of the patient’s hand at the site where the bleeding is to be stopped, the marker portion offset on a centerline of the restriction portion extending from the first end portion secured to the band portion towards a position of the restriction portion between the adjacent fingers of the hand of the patient.
	Satoru teaches a hemostatic device (as shown in Fig. 1) comprising:
	a covering portion (Fig. 1; 2) disposed so as to cover a site where bleeding is to be stopped on a patient [Paragraph 0018]; 
	a pressing portion (Fig. 1; 5 and 6) that compresses the site where bleeding is to be stopped when the covering portion cover the site where bleeding is to be stopped [Paragraphs 047-0049], the pressing portion comprising a marker portion (Fig. 1; 7) for aligning the expandable pressing portion with the site where bleeding is to be stopped [Paragraph 0036]; 
	wherein the covering portion comprises a band portion (Fig. 1; 2) wrappable around a portion of the patient (as shown in Fig. 2), the pressing portion being mounted on the band (as shown in Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Robison to have included the pressing portion of Satoru where the transparent window of Robison currently exists, thus meeting the claim limitations for placement of the pressing portion and the marker portion, which were previously met by the transparent window (Examiner interprets the combination of Robison and Satoru to meet the limitation regarding the marker portion being offset on a centerline due to the window (and therefore the pressing portion) being offset on the centerline). Doing so would have allowed for effective stoppage of bleeding at the catheterization site, while providing visual access to the site, as taught by Satoru [Paragraphs 0033].
8)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robison in view of Satoru, further in view of Huey et al. (U.S. PGPUB 20130079695), hereinafter Huey.
	Robison in view of Satoru teaches the hemostatic device according to claim 1. However, Robison in view of Satoru fails to teach wherein the restriction portion includes a liquid absorbing layer that possesses liquid absorbing property to absorb liquid on an inner surface of the restriction portion, the liquid absorbing layer being positioned on a side of the restriction portion that faces the hand of the patient when the restriction portion is positioned between the adjacent fingers.
	Huey teaches a hemostatic device (as shown in Fig. 5A) disposed so as to cover a site where bleeding is to be stopped on a patient [Paragraph 0036], wherein hemostatic device includes a liquid absorbing layer (Fig. 5A; 12, 14) that possesses a liquid absorbing property to absorb liquid on an inner surface of the hemostatic device [Paragraphs 0068-0069], the liquid absorbing layer being positioned on a side of the hemostatic device that faces the patient when the hemostatic device is positioned [Paragraph 0068].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the restriction portion of Robison in view of Satoru to include a liquid absorbing layer positioned on a side of the hemostatic device that faces the patient, s taught by Huey. Doing so would allow for absorption of blood and increased sanitation of the working area.
Conclusion
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./ 				/BHISMA MEHTA/Examiner, Art Unit 3783  		Supervisory Patent Examiner, Art Unit 3783